United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                   June 13, 2003
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 03-20082
                            Summary Calendar


                     WESTLAKE STYRENE CORPORATION,

                                                  Plaintiff-Appellant,

                                 versus

                         P.M.I. TRADING, LTD.,

                                                   Defendant-Appellee.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-01-CV-4100)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Westlake appeals an order to compel arbitration, contending

the parties never agreed to arbitrate this dispute.          On the other

hand, P.M.I. contends we lack appellate jurisdiction because the

district   court’s   dismissal   without   prejudice   is   not    a   final

decision, and, alternatively, the parties agreed to arbitration.

     On 21 February 2002, the district court granted P.M.I.’s

motion to compel arbitration, staying the action and ordering the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
parties to submit status reports every 30 days.    That October, the

district court realized the parties were not complying with its

status report order and ordered the parties to submit reports by 1

November 2002.   After receiving those reports, the district court

dismissed the action without prejudice on 27 November, stating:

“Because all of the issues in this action are to be arbitrated,

there is no reason to retain jurisdiction over the case”. Westlake

Styrene Corp. v. P.M.I. Trading, Ltd., No. H-01-CV-4100 (S.D.Tex.

27 November 2002).

     The Federal Arbitration Act states, inter alia, that an appeal

may be taken from “a final decision with respect to an arbitration

....”   9 U.S.C. § 16(a)(3).   Along this line, the Supreme Court has

applied the “well-developed and long-standing meaning” of “final

decision”:    “a decision that ends litigation on the merits and

leaves nothing more for the court to do than execute a judgment”.

Green Tree Financial Corp. – Alabama v. Randolph, 531 U.S. 79, 86

(2000) (internal quotation omitted).

     The dismissal without prejudice ended the litigation on the

merits, by sending all the issues to arbitration and leaving the

district court nothing more to do than execute the judgment.   Thus,

its order was a final decision, and we have appellate jurisdiction.

Id. at 89 ("where ... the District Court has ordered the parties to

proceed to arbitration, and dismissed all the claims before it,

that decision is ‘final’”); Salim Oleochemicals v. M/V SHROPSHIRE,


                                   2
278 F.3d 90, 93(2d Cir.) (“dismissals with and without prejudice

are equally appealable as a final orders”), cert. denied, __ U.S.

__, 123 S. Ct. 696 (2002); Blair v. Scott Specialty Gases, 283 F.3d

595, 602 (3d Cir. 2002) (noting Green Tree decision did not hinge

on whether dismissal was with or without prejudice and holding

dismissal without prejudice was final and appealable); Hirras v.

Nat’l R.R. Passenger Corp., 10 F.3d 1142, 1144 n.2 (5th Cir. 1994)

(holding dismissal without prejudice of Title VII claim immediately

appealable where it was subject to arbitration and “‘[w]ithout

prejudice’ ... simply meant without detriment to [Plaintiff’s]

ability to present the claims to an arbitrator”), vacated on other

grounds, 512 U.S. 1231 (1994).

     Based upon our review of the briefs and the record, and

essentially for the reasons given by the district court in its

comprehensive   and   well-reasoned   opinion,   the   district   court

correctly decided that the parties agreed to arbitrate these

disputes.

                                                           AFFIRMED




                                  3